﻿On behalf of the delegation of Burundi, which we
have the distinguished honour to lead in the work of this
session of the General Assembly, and on our own behalf,
allow us first and foremost to extend the friendly
greetings of the President of the Republic of Burundi,
Mr. Pierre Buyoya, as well as those of the Government
and all the people of Burundi.
The delegation of Burundi is delighted at the
unanimous choice of the President of the fifty-second
session of the General Assembly. His lofty, moral and
intellectual qualities, his long and rich diplomatic
experience and his in-depth knowledge of the current
concerns of the planet no doubt augur well for a ringing
success in his term of office. Our country offers him its
full support.
At the same time, we would like to extend our
sincere congratulations to his predecessor, Ambassador
Razali Ismail of Malaysia, who so brilliantly conducted
the work of the fifty-first session of the General
Assembly.
We would also like to pay enthusiastic tribute to
Mr. Kofi Annan, Secretary-General of the United Nations,
for his continuing tireless efforts to promote the ideals of
this world Organization.
Thanks to the institutions and bodies of the United
Nations system, millions of refugees and persons
displaced or scattered in the wake of internal conflicts,
national disasters and other emergency situations have
benefited from substantial humanitarian assistance,
particularly in Africa. The Great Lakes region has
received special attention in this regard.
Aside from peacekeeping and humanitarian relief
operations on the African continent, it is important to
underscore and welcome the United Nations System-wide
Special Initiative on Africa. I would like to take this
opportunity to launch an appeal to all our bilateral and
multilateral partners to mobilize the necessary resources
for the financing of this Initiative, whose fundamental
importance for the development of Africa is obvious.
For four years Burundi has been going through an
unprecedented crisis that has been marked by numerous
crimes and acts of genocide. Aside from the blind
extermination of hundreds of thousands of human lives,
armed groups have attacked the economic, health,
educational and administrative infrastructures of the
country. In short, the political change that occurred on 25
26


July 1996 took place just in time to save the country from
genocide and nightmare.
Contrary to what a certain sector of international
public opinion would have us believe, the vast majority of
the population of Burundi welcomed the new direction of
the country with great enthusiasm and relief. New hope was
born with this change of political regime.
The results in the area of security were immediate.
Aside from certain areas of insecurity related to sporadic
attacks by armed groups, peace and security have returned
to almost the entire national territory. But the population
remains vigilant because terrorist bands have not yet
disarmed. Essentially, they use the territory of Tanzania to
launch massacres against women, children, men and the
elderly.
These repeated attacks are at the source of the
displacement and regrouping of populations. The
Government has never decreed any regroupment policy.
While the camps of displaced persons have not attracted
particular attention, the so-called regroupment camps have
stirred controversy in certain circles of international opinion
that have been exploited and misinformed by terrorist
groups such as the National Council for the Defence of
Democracy (CNDD).
Today these centres of the dispossessed are gradually
being closed. Day by day, people who have been displaced
or regrouped are returning to their villages of origin when
security conditions permit. A recent report indicates that in
less than a month there will practically be no regrouped
persons in the country’s central provinces, which were the
most affected.
We must, however, recognize that problems persist. At
the humanitarian level the afflicted people live in deplorable
conditions. Overcrowding, lack of sanitation, malnutrition,
lack of health care and all sorts of epidemics are the daily
plight of the dispossessed.
My Government wishes to place on record its real
appreciation for all the support of our bilateral and
multilateral partners to relieve the misery of these deprived
populations. We appeal again to the international
community to increase humanitarian assistance to the
afflicted populations in order to meet their food, health and
clothing needs. In order to ensure the reintegration of the
victims, the Government appeals for assistance for
reconstruction and economic recovery.
In the context of its vast social reintegration effort,
the Government of Burundi invites all Burundi refugees,
wherever they may be, to return voluntarily to their
country. It is prepared to welcome them with open arms
and in conditions of complete security and dignity. I
would like to take this opportunity to request the
assistance of neighbouring countries, in particular
Tanzania, as well as of international organizations such as
the Office of the United Nations High Commissioner for
Refugees, to facilitate the return of our exiled brothers. In
the past year more than 160,000 Burundi refugees have
voluntarily returned to their home provinces.
Since the political changes of 25 July 1996, the
principal objectives of the Government of the Republic of
Burundi have been to ward off the spectre of genocide, to
restore State authority, to organize a peace process based
on dialogue, to reintegrate afflicted people, to rebuild and
revitalize the economy and to democratize institutions.
At present the great majority of the Burundi
population is determined to work to restore peace. This is
why the widespread genocide that was foreseen, and
began, has been contained and stopped. I can today affirm
in all certainty that this danger has been averted. To the
dismay of certain prophets of doom and apocalypse, the
Burundi nation has not fallen apart either. The peace
process under way in Burundi is aimed precisely at laying
the foundation for a lasting peace.
Since the beginning of this year the Government has
initiated throughout the country a series of workshops in
preparation for a genuine national debate, with the goal of
leading the Burundi people to discuss frankly all the
country’s problems. The governmental team is now
engaged in speeding up the peace process, and several
initiative have been taken in this regard. A round table
bringing together all the internal actors has just taken
place in the centre of the country. It is in this context as
well that the Burundi peace conference, originally planned
to take place in Geneva under the auspices of the United
Nations Educational, Scientific and Cultural Organization
(UNESCO) from 30 June to 2 July 1997 was held at
UNESCO headquarters from 26 to 28 September 1997.
Some 50 Burundi political actors, along with about 30
international observers, took part in those meetings.
That conference was designed to involve all the
Burundi people, at home and abroad, in political dialogue,
taking into account different political and socio-
professional leanings. Even those who chose the route of
violence participated in that forum in great numbers. That
27


event thus marks an important step in the Burundi peace
process.
Despite the visible difficulties, the Government of
Burundi is determined to negotiate with the various actors
in Burundi — including the armed factions — without
exception. Thus, the phase of the peace negotiations that
could not be held in Arusha on 25 August 1997 as
originally planned — as a result of difficulties connected to
the mediation arrangements — are going to be resumed
very shortly. Consultations are under way on this matter,
and, true to its programme, the Government will participate.
In this context, I would like to recall that my
Government asked for a postponement of the 25 August
1997 meeting only so that it could better consult with its
partners, improve the mediation arrangements and find a
location more amenable to dialogue, outside of Tanzania.
After that postponement the President of the United
Republic of Tanzania called for a summit of the Heads of
State of the region in Dar es Salaam, which was held on 3
and 4 September 1997.
The Government of the Republic of Burundi, which
was not invited, expresses its regret that it had no role in
that summit. It considers that at these meetings devoted
entirely to the Burundi conflict its presence is indispensable
so that it can provide information and explanations that will
enlighten the Heads of State of the region, in the interest of
peace in Burundi.
The Burundi peace process must involve dialogue and
negotiation among the Burundi people. At the conclusion of
the talks, a negotiated transitional government will be put
in place to lead the country in the direction pointed by the
Burundi people themselves. The ultimate objective is to put
in place democratic institutions that all can trust.
The Government of the Republic of Burundi again
expresses its concern regarding the mediation arrangements
and the host country for the mediation. No process can lead
to peace in Burundi if it is not developed in cooperation
with the Burundi people and carried out with their complete
agreement. It is thus imperative that there be greater
consultations between the mediator and the Burundi people
— in particular with the Government that is charged with
leading the country and that has the weighty responsibility
of extracting it from crisis.
To increase the confidence of all the parties in the
mediation and to follow the universally recognized rules for
such undertakings, the Government of the Republic of
Burundi believes that the mediator must be supported by
other personalities and by experts in the techniques of
conflict resolution — people who have no personal stake
in the Burundi problem.
The Burundi peace process will remain stalled, if
Tanzania — the mediating country, the host country of
the mediation — having taken over the Burundi Embassy
in Dar es Salaam, continues to play the triple role of host
country for the armed factions responsible for the
genocide in Burundi, promoter of sanctions against
Burundi and overweening mediator.
The objection of the Government of the Republic of
Burundi to the holding of the talks in Tanzania is thus
easily understood. It is based essentially on the tension
that has been created by the refugee camps that Tanzania
has set up all along its border with Burundi. Many of
them are armed, and from them deadly raids are regularly
launched on Burundi territory. This tension has been
exacerbated by the hostile campaign waged by the
Tanzanian authorities in several African capitals precisely
on the eve of the opening of the talks, originally set to
take place in Arusha on 25 August 1997.
Further, the Government of the Republic of Burundi
does not understand why the fifth summit of the Heads of
the State of the region requested it to halt the process
now under way. Such a halt would unleash disorder and
public insecurity in the country. No Burundi citizen would
be able to understand how the judicial system could
punish minor infractions while at the same time it was
unable to try cases of political assassination and acts of
genocide. The halting of legal proceedings under way and
scheduled is thus unacceptable. The ideal is to assure
each defendant a just and fair trial in which the right to
a defence is guaranteed. The Government has already
made a commitment to do all it can to that end, and we
thank the United Nations for its assistance in this area.
In this regard, the establishment of an international
criminal tribunal for Burundi, which the Government of
Burundi has requested of the United Nations, is now
urgently needed, both to combat impunity and to give the
peace process now under way a chance. Under no pretext
whatsoever should any criminal, nor anyone responsible
for genocide, be shielded.
It is clear that the Burundi peace process is being
held back by numerous constraints.
28


My Government’s efforts to restore peace and security
have been compromised by the completely unjust and
illegal blockade that has been maintained by neighbouring
countries since 31 July 1997. Paradoxically, the supporters
of these inhumane economic sanctions claim that they wish
to restore peace in Burundi. However, those who know my
country know that it is poor and landlocked and has been
beset by almost four years of war.
To support sanctions by word and by deed is
tantamount to killing more children and more disaster
victims through hunger, disease, poverty and war. No
neighbouring country should adopt such a stance, especially
when we take account of the concern that my country has
always shown for its neighbours when they were confronted
with the same problems.
The measures to mitigate the economic sanctions
agreed in Arusha last 16 April have not been implemented
in their entirety. Difficulties remain, particularly in respect
of air transport and the supply of humanitarian fuel. How
then, under these circumstances, can we speak of mitigation
when the released goods cannot reach their beneficiaries?
From this rostrum, my delegation calls once again on
the neighbouring countries in the subregion responsible for
the blockade to please lift these inhumane and degrading
sanctions immediately. It strongly urges the international
community to do everything in its power to make these
countries understand the pressing need to lift these unjust
sanctions, which only impoverish the poorest and enrich the
richest — measures that ravage the most vulnerable sectors
of society.
I should like to remind the Assembly that my
Government has already met all the demands made by the
countries of the subregion, which served as a pretext for the
imposition of the sanctions. These include the restoration of
the National Assembly and of the political parties and the
commencement of negotiations with the rebel army.
Unfortunately, at the risk of hampering the process, each
summit gives rise to new conditions. That is why the quest
for peace in Burundi often resembles the movement of
Sisyphus’ stone.
My country, moreover, continues to be confronted
with repeated border attacks by armed terrorist groups that
are based in a neighbouring country, Tanzania. These
criminal bands recruit in camps housing Burundi refugees
along the common border, in flagrant violation of the
Geneva Convention relating to the Status of Refugees.
Some of the rebels are based 15 kilometres from the
Burundi-Tanzania border. From there, it takes but a step
to infiltrate Burundi. In that one little step, they can
massacre — as they did last April — several innocent
Burundi people.
In the face of this situation, my Government urges
the United Nations firmly to condemn these terrorist
organizations and to bring pressure to bear on those
countries receiving them to separate genuine refugees
from tribal terrorist groups.
In order to promote the necessary communication in
the context of a political dialogue, we ask Tanzania once
again to liberate the Embassy of Burundi in Dar Es
Salaam in order to facilitate diplomatic relations current
negotiations and the settlement of the question of
refugees.
The Great Lakes region is experiencing an
unprecedented crisis. One of the main reasons for this
upheaval is doubtless the problem of refugees. The spiral
of violence that is engulfing our subregion has prompted
a vast trans-border movement of peoples fleeing warfare
and insecurity in their country or origin. Some are
innocent people who fear for their physical security, but
some belong to criminal groups. Faithful to its policy of
dialogue and concertation, the Government of the
Republic of Burundi will spare no effort to initiate
contacts with its neighbours in order to explore together
appropriate ways and means to resolve this situation. The
goal of this endeavour is to work together to restore a
climate of security on our common borders, in keeping
with our tradition of good-neighbourliness.
Africa is currently facing numerous challenges. A
low rate of economic growth; intense demographic
pressures; a decline in agricultural production; the
continuing decrease in bilateral and multilateral aid — the
result of new alliances; the burden of debt servicing; and
socio-political conflicts — these are the many pitfalls
along the path to Africa’s development. Our continent
will never achieve its development if it does not meet
these challenges, which is why my country resolutely
favours consolidating regional and subregional entities,
which would represent a crucial stage for progress in
Africa. In this connection, we welcome the System-wide
Special Initiative on Africa, launched officially on 15
March 1996. We firmly support and encourage this
ambitious programme, which was set up to support our
continent in its development efforts.
29


Our continent, Africa, is doubtless one of the most
turbulent areas on the planet. The efforts to democratize
political institutions on which so many hopes were pinned
have, regrettably, experienced dramatic setbacks as a result
of factors linked with ethnicity, a lack of preparedness and
a lack of flexibility.
With respect to the Great Lakes region, Burundi
welcomes the positive changes occurring in the Democratic
Republic of the Congo, as they can contribute to improving
the political situation and promote trade throughout the
region. We can therefore only encourage this friendly and
brotherly country to move ahead. We also urge the
international community to support it.
Rwanda, our neighbour, is making a great effort at
stabilization and reconciliation. International solidarity vis-
à-vis this country should also be encouraged.
At the same time, it is deplorable to note that Congo
(Brazzaville), a brotherly country, has also been the site of
fratricidal confrontation. In that context, we welcome the
efforts made by the President of Gabon, His Excellency
Mr. Omar Bongo; by the Special Representative of the
Secretaries-General of the United Nations and the
Organization of African Unity (OAU), Mr. Mohamed
Sahnoun; and by other mediators, national and international,
in their efforts to find a negotiated settlement to the Congo
problem.
My Government encourages our Angolan brothers and
sisters to complete the implementation of the Lusaka peace
agreements.
Following a protracted conflict, Liberia has
successfully organized democratic elections with the support
of the international community. We wish that country peace
and stability.
In the Middle East, the deadlock of the peace process
between Israel and Palestine can be overcome only if hard-
liners on both sides show greater flexibility.
My Government has taken note of the report of the
Secretary-General on the reform of the Organization.
Insofar as it seeks greater efficiency and strives for
mobilizing means not to maintain a hefty administration but
rather to achieve the goal of international solidarity,
particularly in the area of development, my Government
supports that reform.
My delegation shares with the Secretary-General his
concern for efficiency and economy: efficiency in an
administration that is streamlined, and efficiency in efforts
to combat poverty as well as in efforts at capacity-
building, particularly in the area of development.
With respect to Security Council reform, my
Government supports the provisions taken in the context
of the last OAU Summit, which met in Harare,
Zimbabwe. The terms of the common African position
have recently been communicated by the Chairman of the
OAU in this forum. Moreover, the developing countries
must be properly represented in the Council. Beyond the
question of representation, my delegation is convinced
that reform of the Security Council must above all
involve its methods of work and its adaptation to the
requirements of today’s realities.
In keeping with our position as stated during this
session of the General Assembly, my Government firmly
supports the establishment of an international criminal
court that would be entrusted with prosecuting and
punishing persons responsible for genocide, crimes
against humanity and war crimes.
Despite the many difficulties that my country,
Burundi, has faced since the national tragedy of October
1993, it has always sought to be present at the annual
sessions of the General Assembly of our Organization.
This assiduous presence attests to our unfaltering
attachment to the lofty ideals promoted and defended by
the United Nations. Despite the political and economic
crisis exacerbated by the blockade abusively imposed
upon my people, the Government of the Republic of
Burundi has been able to remit an amount of $116,000
dollars since April 1997 as its contribution to the regular
budget of the United Nations. Despite the difficult
economic climate, Burundi will do its utmost to continue,
to the extent that it is able, to honour its commitments
and to support our Organization.
Before concluding, I should like once again to recall
that Burundi is resolved to emerge from this crisis
affecting our country, and will do so through dialogue.
The sooner the next session is programmed, the better.
We hope that the obstacles that prevented the meeting of
25 August 1997 will be overcome.
My country supports the principle of expanding the
Security Council, but the methodology which will be
adopted to that end is of decisive importance. We hope
that all this reform will imbue the United Nations system
30


with the youthful vitality and energy necessary to redress
the shortcomings of the past, to consolidate the
achievements of the present and to lay solid and promising
foundations for the beginning of the next millennium.





